272 So.2d 916 (1973)
Sol ASKEW
v.
STATE.
5 Div. 146.
Court of Criminal Appeals of Alabama.
January 30, 1973.
Lewis H. Hamner, Jr., Robert J. Hooton, Roanoke, for appellant.
William J. Baxley, Atty. Gen. and Myron H. Thompson, Asst. Atty. Gen., for the State.
CATES, Presiding Judge.
The following order has been entered in the above appeal:
January 30, 1973. It is ordered that the judgment of the Circuit Court be reversed and the cause remanded on authority of Boykin v. Ala., 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 and Walcott v. State, 288 Ala. 546, 263 So.2d 178. (No opinion.)